Citation Nr: 0820983	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-27 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1968 to October 
1970.  He received the Combat Infantryman Badge in connection 
with his service in Vietnam.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Winston-Salem, regional office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2004.  The immediate 
cause of death was ischemic heart disease, and significant 
conditions contributing to the death but not resulting in the 
underlying cause included tobacco and alcohol abuse.  

2.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; and diabetes mellitus, 
evaluated as 20 percent disabling.  He had a combined 
evaluation of 90 percent disabling, as well as a total rating 
based on individual unemployability due to service connected 
disabilities (TDIU), effective from May 20, 1998.  

3.  The veteran's alcohol abuse was the result of his service 
connected PTSD.  

4.  The veteran's alcohol abuse contributed to the cause of 
his death.  


CONCLUSION OF LAW

The veteran's death was caused by a service connected 
disability.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating her claim.

The appellant contends that the veteran's service connected 
PSTD was a contributing factor to his death.  She argues that 
the PTSD led to greatly increased alcohol usage, and notes 
that alcohol use is listed as a contributing factor to the 
cause of the veteran's death on his death certificate. 

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity 
Compensation (DIC) is paid to a surviving spouse of a 
qualifying veteran who died from a service-connected 
disability.  See Darby v. Brown, 10 Vet. App. 243, 245 
(1997).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the death certificate shows that the veteran 
died on December [redacted], 2004.  The immediate cause of death was 
ischemic heart disease.  Significant conditions contributing 
to death but not resulting in the underlying cause were 
"Tobacco--Alcohol."

At the time of his death, the veteran was service connected 
for PTSD, evaluated as 70 percent disabling; and diabetes 
mellitus, evaluated as 20 percent disabling.  He had a 
combined evaluation of 90 percent disabling, as well as a 
TDIU, effective from May 20, 1998.  

The service medical records are negative for evidence of 
heart disease, and the post service medical records do not 
show a diagnosis of this disability until many years after 
the veteran's discharge.  However, the appellant's 
contentions are not that ischemic heart disease began during 
service, but that the veteran's service connected PTSD led to 
the alcohol abuse that was a contributory factor in his 
death.  

In September 2005, a VA psychiatrist reviewed the veteran's 
claims folder.  It was noted that in general, it was quite 
frequently seen that substance abuse and PTSD occurred 
together.  He opined that therefore, it was as likely as not 
that the veteran's alcohol abuse was secondary to PTSD.  The 
psychiatrist added, however, that he was not qualified to 
answer the question of whether alcohol use contributed 
substantially or materially to the cause of death.  

In view of the VA psychiatrist's inability to offer an 
opinion as to whether or not alcohol abuse contributed to the 
death of the veteran, the veteran's claims folder was 
forwarded to a VA physician.  In October 2005, this doctor 
stated that while alcohol abuse could have an adverse effect 
on the health of an individual, it was not possible to state 
in this case if it had an effect without unfounded 
speculation.  

Although compensation is generally not payable for disability 
from alcohol abuse, compensation is payable when the alcohol 
abuse is the result of s service connected disease or 
disability.  38 U.S.C.A. § 1110; Allen v. Principi, 237 F. 3d 
1368 (Fed. Cir.).

The only competent medical opinion is that the veteran's 
alcohol abuse was as likely as not the result of service 
connected PTSD.  Although the October 2005 examiner stated 
that he was unable to offer an opinion as to whether or not 
alcohol abuse contributed to the death of the veteran, 
alcohol abuse is listed as a contributing cause of death on 
the December 2004 death certificate.  Therefore, resolving 
all doubt in favor of the appellant, the Board finds that 
entitlement to service connection for the cause of death of 
the veteran is established. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


